82299: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-09204: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82299


Short Caption:CANARELLI VS. DIST. CT. (CANARELLI)Court:Supreme Court


Related Case(s):78883


Lower Court Case(s):Clark Co. - Eighth Judicial District - P078912Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:09/10/2021 at 11:30 AMOral Argument Location:Las Vegas


Submission Date:09/10/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


PetitionerScott CanarelliDana A. Dwiggins
							(Solomon Dwiggins & Freer, Ltd.)
						Craig D. Friedel
							(Solomon Dwiggins & Freer, Ltd.)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


Real Party in InterestFrank MartinDonald J. Campbell
							(Campbell & Williams)
						Philip R. Erwin
							(Campbell & Williams)
						Liane K. Wakayama
							(Hayes Wakayama)
						J. Colby Williams
							(Campbell & Williams)
						


Real Party in InterestHeidi CanarelliDonald J. Campbell
							(Campbell & Williams)
						Philip R. Erwin
							(Campbell & Williams)
						J. Colby Williams
							(Campbell & Williams)
						


Real Party in InterestLawrence D. CanarelliDonald J. Campbell
							(Campbell & Williams)
						Philip R. Erwin
							(Campbell & Williams)
						J. Colby Williams
							(Campbell & Williams)
						


RespondentLinda Marie Bell


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


01/08/2021Filing FeeFiling fee paid. E-Payment $250.00 from Dana A. Dwiggins. (SC)


01/08/2021Petition/WritFiled Petition for Writ of Mandamus or Prohibition. (SC)21-00658




01/08/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-00660




01/08/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-00663




01/08/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-00665




01/08/2021AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)21-00667




01/08/2021AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)21-00668




01/08/2021AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)21-00670




01/08/2021AppendixFiled Appendix to Petition for Writ - Volume 7. (SC)21-00671




01/08/2021MotionFiled Petitioner's Motion for Leave to File Separate Appendix of Redacted Documents Under Seal. (SC)21-00686




02/01/2021Order/ProceduralFiled Order Directing Answer. Answer due:  28 days. fn1 [Petition's unopposed motion for leave to file separate appendix of redacted documents under seal is granted. accordingly, the clerk of this court shall file the appendix received on January 12, 2021, under seal.] (SC)21-03026




02/01/2021AppendixFiled SEALED Appendix to Petition for Writ, Vol. 8. (SC)


02/25/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Real Parties in Interest's Answer to Petition for Writ due:  March 15, 2021.  (SC)21-05629




03/15/2021Petition/WritFiled Real Parties in Interest's Lawrence and Heidi Canarelli, and Frank Martin, Special Administrator of the Estate of Edward C. Lubbers Answer to Petition for Writ of Mandamus or Prohibition. (SC)21-07392




03/15/2021AppendixFiled Real Parties in Interest's Lawrence and Heidi Canarelli, and Frank Martin, Special Administrator of the Estate of Edward C. Lubbers Supplemental Appendix in Support of Answer to Petition for Writ of Mandamus or Prohibition (Volume 1 of 1). (SC)21-07395




03/15/2021MotionFiled Real Parties in Interest's Lawrence and Heidi Canarelli, and Frank Martin, Special Administrator of the Estate of Edward C. Lubbers Motion for Leave to Submit Privileged Material for In Camera Review. (SC)21-07396




03/25/2021MotionFiled Stipulation for Extension of Time to File Reply. (SC)21-08513




03/25/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Reply Brief. Due date April 28, 2021. (SC)21-08523




03/25/2021Notice/IncomingFiled Real Parties in Interest Notice of Change of Address for Campbell & Williams. (SC)21-08598




04/28/2021Petition/WritFiled Petitioner's Reply in Support of Petition for Writ of Mandamus. (SC)21-12253




08/03/2021Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on September 10, 2021, at 11:30 a.m. in Las Vegas.  The argument shall be limited to 30 minutes. (SC)21-22484




08/18/2021MotionFiled Real Parties in Interest's Request for Determination of Pending Motion Prior to Oral Argument Set for September 10, 2021. (SC)21-24092




08/20/2021Order/ProceduralFiled Order Regarding Motion.  On March 15, 2021, real parties in interest filed a motion for leave to submit privileged material to this court for in camera review.  This court defers ruling on the motion at this time.  Real parties in interest's August 18, 2021, motion for determination of the March 15 motion is denied.  (SC)21-24353




08/26/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-24844




08/27/2021Order/ProceduralFiled Order Regarding Oral Argument. This matter is currently scheduled for oral argument on September 10, 2021, at 11:30 a.m.  This court's August 3, 2021, scheduling order noted the possibility of holding oral argument by videoconference.  The current status of the Covid-19 pandemic requires counsel to appear remotely for this argument.  
   The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection.     
   Within 5 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  (SC)21-25032




09/07/2021Notice/IncomingFiled Petitioner's Notice of Position Regarding Request for In Camera Review. (SC)21-25964




09/10/2021Case Status UpdateOral argument held this day. Case submitted for decision.  Before the En Banc Court. 82299. (SC)


03/24/2022Opinion/DispositionalFiled Authored Opinion. "Petition granted." Before the Court En Banc. Author: Silver, J. Majority: Parraguirre/Hardesty/Stiglich/Silver. Cadish, J., with whom Pickering and Herndon, J.J., dissenting. fn5 [Our disposition moots the pending motion for leave to submit privileged material for in camera review. Accordingly, we deny real parties in interest's motion.] 138 Nev. Adv. Opn. No. 12. En Banc. (SC).22-09204




03/24/2022WritFiled Writ with letter. Original and one copy of writ and copy of opinion mailed to Dana A. Dwiggins for service upon Chief Judge Linda Bell. (SC)22-09222




04/04/2022WritFiled Returned Writ. Original Writ returned. Served on Judge Gloria Sturman and Chief Judge Linda Bell on April 4, 2022. (SC)22-10312




04/06/2022WritFiled Returned Writ. Original Writ returned. Served on Judge Gloria Sturman and Chief Judge Linda Bell on April 4, 2022. (SC)22-10730




04/18/2022RemittiturIssued Notice in Lieu of Remittitur.  (SC)22-12056




04/18/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View